MEMORANDUM ***
Ana Pozos appeals pro se from the district court’s summary judgment in favor of Cory Birnberg APC, in Birnberg’s action to enforce an order awarding attorney fees pursuant to 33 U.S.C. § 928(c) in a Long-shore and Harbor Workers Compensation case. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Feiler v. United States, 62 F.3d 315, 316 (9th Cir.1995), and we affirm.
The district court properly granted summary judgment because Birnberg’s attorney fee order was enforceable and the district court lacked jurisdiction to entertain Pozos’ challenges to the ALJ’s underlying decision. See Thompson v. Potashnick Constr. Co, 812 F.2d 574, 576 (9th Cir.1987) (holding that a district court only has jurisdiction to order compliance with compensation orders entered by an Administrative Law Judge (“ALJ”) and reviewed by the Benefits Review Board, and to screen for procedural defects, but may not otherwise affirm, modify, suspend, or set aside a compensation order based on the substantive merits of the ALJ’s decision).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.